Citation Nr: 9930312	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher evaluation for chondromalacia, 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher evaluation for chondromalacia, 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 13, 1994 through 
August 12, 1994. This matter came before the Board of 
Veterans' Appeals (Board) on appeal from the RO's decision 
granting service connection for right and left knee 
disabilities described as chondromalacia, and assigning 
disability evaluations of 10 percent for each knee.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disabilities at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what she seeks is the assignment of higher disability 
evaluations.  Consequently, the Board sees no prejudice to 
the veteran in either the RO's characterization of the issues 
or in the Board's characterization of the issues as that of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating. 


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected right knee chondromalacia 
is currently manifested by objective observations of pain and 
pain upon movement, full range of motion, and crepitus; X-ray 
evidence of no bony fracture, dislocation, focal osteolyte or 
osteoblastic process, well-preserved joint spaces, and small 
spurs at the insertion of the quadriceps tendon on the 
superior aspect of the patella; and magnetic resonance 
imaging (MRI) evidence of intact soft tissue, scant joint 
fluid present but physiologic in volume, and normal bone 
architecture, chondral margins, menisci, anterior/posterior 
cruciate ligaments, medial/lateral collateral ligaments.  

3.  The veteran's service-connected left knee chondromalacia 
is currently manifested by objective observations of pain and 
pain upon movement, full range of motion, slight effusion, 
and crepitus; X-ray evidence of no bony fracture, 
dislocation, focal osteolyte or osteoblastic process, well-
preserved joint spaces, and small spurs at the insertion of 
the quadriceps tendon on the superior aspect of the patella; 
and MRI evidence of intact soft tissue, scant joint fluid 
present but physiologic in volume, and normal bone 
architecture, chondral margins, menisci, anterior/posterior 
cruciate ligaments, medial/lateral collateral ligaments.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for right knee chondromalacia are not met.  
38 U.S.C.A. §§ 1155 (West 1991), 5107 (West 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5257 (1998).

2.  The criteria for the assignment of a rating higher than 
10 percent for right knee chondromalacia are not met.  
38 U.S.C.A. §§ 1155 (West 1991), 5107 (West 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented well-grounded claims for higher 
disability evaluations for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In August 1998, the Board remanded this claim for further 
development, including consideration of whether an 
extraschedular rating should be assigned under 38 C.F.R. 
§ 3.321(b)(1) and whether additional separate compensable 
evaluation may be warranted for her bilateral knee symptoms 
under VAOPGCPREC 23-97 (1997) and Esteban v. Brown, 6 Vet. 
App. 259 (1994), and examination in keeping with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as defined by the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  A review 
of the record shows that the RO has complied with the terms 
of the remand.  A March 1999 VA examination is of record.  
Moreover, the April 1999, SSOC contains a discussion of the 
applicability of 38 C.F.R. § 3.321(b)(1) and of separate 
compensable evaluations under VAOPGCPREC 23-97 and Esteban.  
Accordingly, the Board finds that the RO has fulfilled the 
requirements of the August 1998 Remand.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with her claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 
§§ 4.1, 4.2 (1998).  A decision by the RO hearing officer in 
December 1995 granted service connection for chondromalacia, 
right knee and chondromalacia, left knee and evaluated the 
disabilities as 10 percent disabling, respectively, effective 
in August 1994.  This evaluation has been confirmed and 
continued to the present.

The veteran has appealed these original evaluations assigned 
to her right and left knee disabilities and contends that 
higher evaluations are warranted therefore.  To that end, she 
has testified before the undersigned member of the Board in 
March 1998 that she experiences instability which has caused 
her to fall, atrophy, and constant, severe pain.  She argues 
that her disability is so severe that she must wear braces on 
both knees, that she is limited in the amount and type of 
physical activity she can perform.  She avers that these 
limitations are the cause of her dismissal from the U.S. 
Postal Service.

The evidence of record includes service medical records, VA 
treatment records dated from September 1994 to October 1997, 
private treatment records dating from June 1996 to January 
1997, and various statements proffered by private and VA 
physicians.  These documents show complaints of and treatment 
for right and left knee pain and diagnoses of knee sprain 
secondary to exercise, chondromalacia, degenerative joint 
disease, and arthritis.  Objective findings include bilateral 
joint-line tenderness, tenderness at full extension, pain 
upon motion, atrophy, and crepitus but no swelling, effusion, 
or laxity.  In March to April 1995, the veteran was 
prescribed physical therapy but records show that she did not 
consistently appear for her appointments and was discharged 
secondary to non-compliance and her failure to show for 
appointments.  Statements proffered by the veteran's treating 
physicians reflect continued complaints of pain and prescribe 
work restrictions precluding standing or sitting for more 
than two hours at a time, pushing or pulling more than 20 
pounds, lifting more than 20 pounds, and, in September 1996, 
working more than six hours per day. 

Radiological reports associated with these outpatient 
treatment records reveal somewhat conflicting findings that 
appear to have resolved over time.  For example, while 
outpatient treatment records and statements reflect diagnoses 
of arthritis and degenerative joint disease, clinical 
findings of either are nowhere represented in the medical 
evidence of record.  In addition, a September 1994 X-ray 
report revealed a non-ossified fibroma above the left knee 
but was otherwise normal.  In December 1994, a bone scan 
showed minimal abnormal increased uptake in the posterior 
aspect of the distal left femur; it was noted that this could 
be compatible with a non-ossifying fibroma.  Correlation with 
plain film radiographs was recommended.  To that end, X-rays 
were taken and an outpatient entry shows that they 
corresponded with the findings in the bone scan.  An MRI was 
ordered.  The results of a May 1995 MRI evidence a three 
centimeter lesion in the posterior aspect of the left distal 
femur, minimal joint effusion, and a mild increase in signal 
intensity in portions of the lateral meniscus, which the 
examiner opined could be due to early degeneration.  
Nonetheless, results of bone mineral densitometry conducted 
in August 1995 revealed no evidence of osteopenia.  
Subsequent, September 1995, MRI results show no gross 
abnormalities, bilaterally.  Finally, in November 1996, 
further MRI testing evidenced bilateral normal bone 
architecture, normal chondral margins, normal 
anterior/posterior cruciate ligaments, normal medial/lateral 
collateral ligaments, and normal menisci.  Joint fluid was 
also observed but the examiner noted it was slight and 
physiologic in volume.  Results of X-rays taken in June, 
November, and December 1996 show normal right and left knees.  
Finally, a May 1997 consultation report requesting a 
determination as to whether or not the veteran has migratory 
arthritis contains diagnoses of acromioclavicular arthritis 
but, concerning the right and left knees, chondromalacia 
patellae.

Also of record are VA and private examination reports.  The 
October 1994 report shows subjective complaints of pain in 
the right knee only and clinical findings of no swelling, 
tenderness, or instability.  Right knee joint movement, 
however, measured six degrees extension with pain.  The 
veteran was able to fully flex, but also with pain.  The 
examiner diagnosed residuals, right knee injury.  In December 
1996, the veteran underwent private evaluation of her 
bilateral knee disability pursuant to a request by the U.S. 
Postal Service (USPS).  The physician noted the veteran's job 
required physical labor:  emptying and loading trailers, 
pushing and pulling large containers, standing, bending, 
squatting, and lifting.  The examiner observed pain with 
palpation along the infrapatellar and popliteal areas, 
bilaterally, but no evidence of swelling, ecchymosis, 
abrasion, laceration, joint line effusion, swelling, or pain 
about the lateral/medial collateral ligaments, bilaterally.  
She exhibited full range of knee joint motion, bilaterally, 
albeit with pain.  Lachman's and McMurray's tests were 
negative, bilaterally.  The examiner could find no evidence 
of joint line instability, motor or sensory deficits.  Distal 
pulses were equal.  Results of X-rays taken at the time show 
well-preserved joint spaces without bony fractures or 
dislocation, and without focal osteolytic or osteoblastic 
processes.  The March 1999 VA examination report shows 
continuing complaints of pain, and of swelling, difficulty 
going up and down stairs, and collapse.  The examiner 
recorded objective observations of tenderness under and over 
the patella and pain upon movement, but no ligamentous 
laxity, bilaterally.  Lachman's and McMurray's tests and 
anterior drawer sign were negative, bilaterally.  Range of 
knee joint motion was recorded at zero to 135 degrees, 
bilaterally.  The examiner diagnosed chondromalacia of the 
patella with prepatellar bursitis, bilaterally.  Results of 
X-rays taken in conjunction with the examination evidence no 
fractures and no obvious effusion, joint spaces not 
significantly narrowed, and spurs at the insertion site of 
the quadriceps tendon, bilaterally.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 10 percent rating for right and left knee 
chondromalacia was assigned under Diagnostic Code 5257, which 
contemplates slight impairment of the knee characterized by 
recurrent subluxation or lateral instability.  Nonetheless, 
the December 1995 hearing officer's decision, the May 1996 
SOC, and the April 1999 SSOC all indicate that, although 
Diagnostic Code 5257 was assigned to the disabilities, the 
evaluation was based on painful motion and/or less-than-
compensable limited motion of the joint.  This would be 
analogous to Diagnostic Code 5003, for arthritis, rather than 
to Diagnostic Code 5257, which is based on instability or 
subluxation.  The possibility of the assignment of a higher 
rating under Diagnostic Code 5003 will be discussed below.  

Under Diagnostic Code 5257, a higher, 20 percent, evaluation 
is warranted for moderate impairment of the knee.  Yet, the 
evidence does not show that the required manifestations are 
present.  While the veteran has testified that she 
experiences episodes of instability, the medical evidence 
simply does not concur.  In particular, the December 1996 and 
March 1999 examination reports evidence no clinical findings 
of instability.  Moreover, the November 1996 MRI report 
specifically shows normal anterior/posterior cruciate and 
medial/lateral collateral ligaments.

Chondromalacia patellae is the "premature degeneration of 
the patellar cartilage, the patellar margins being tender so 
that pain is produced when the patella is pressed against the 
femur."  Dorland's Illustrated Medical Dictionary, 326 (27th 
ed. 1998).  Diagnostic Code 5258 offers a higher, 20 percent, 
evaluation for a knee disability involving dislocation of the 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  As the veteran's diagnosed 
right and left knee disabilities, by definition, involve 
degeneration of cartilage in the knee - albeit not the 
semilunar cartilage - the Board has considered whether a 
higher evaluation would be warranted by rating these 
disabilities as analogous to this diagnostic code.  The Board 
concludes, however, that the required manifestations are not 
present.  While the veteran has complained of pain and 
swelling, the medical evidence simply does not contain 
clinical findings of episodes of locking in either knee 
joint.  And, while slight effusion was noted by MRI in June 
1995, the examiner noted it was minimal.  More recent MRI 
results show joint fluid, but it, also, is characterized as 
scant, and physiologic in volume.  Finally, none of the 
treatment records or examination reports-including those 
most recent, March 1999 and October and July 1997-evidence 
clinical findings of effusion.  Thus, if there is effusion in 
either joint, it is noted only by MRI, not by observation 
clinically.

After consideration of the evidence, the Board finds that 
ratings higher than 10 percent under either Diagnostic Code 
5257 or Diagnostic Code 5259 cannot be granted for either the 
right knee or the left knee disability.  Specifically, the 
medical evidence simply does not show that the veteran's knee 
disabilities are characterized by impairment of the knee 
involving subluxation or instability that is more than 
slight.  In addition, the medical evidence of record simply 
does not demonstrate that the veteran's chondromalacia 
patellae of either knee, while painful, is characterized by 
locking or effusion in the joint, which would warrant a 
higher rating under Diagnostic Code 5259.

The Board has also considered whether additional evaluations 
could be warranted, under VAOPGCPREC 23-97 and Esteban, under 
Diagnostic Codes 5002 for rheumatoid arthritis or 5003-5010 
for arthritis.  As noted above, the record indicates that the 
current 10 percent ratings have been assigned on the basis of 
painful motion and/or less-than-compensable limitation of 
motion.  Thus, separate ratings could not be assigned for 
these same manifestations.  See 38 C.F.R. § 4.14 (1998).  The 
Board has also considered whether these diagnostic codes 
would warrant the assignment of higher disability 
evaluations.  Treatment records and statements by the 
veteran's physicians have shown she has been given diagnoses 
of arthritis and degenerative joint disease, and that a 
diagnosis of rheumatoid arthritis has been considered. 

Diagnostic Code 5002 grants compensable evaluations atrophic 
rheumatoid arthritis diagnosed as an active process, and for 
chronic residuals.  Diagnostic Code 5003 directs that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.) or under the 
evaluations provided under Diagnostic 5003.  Under Hicks v. 
Brown, 8 Vet. App. 417 (1995), limited motion contemplates 
painful motion.  See also 38 C.F.R. § 4.59 (1998).  A note 
following Diagnostic Code 5002 indicates that evaluations for 
active rheumatoid arthritis are not to be combined with those 
for residual limitation of motion or ankylosis.  Rather, the 
higher evaluation is to be assigned.

In this case, the clinical medical evidence simply does not 
concur with the diagnoses of arthritis and degenerative joint 
disease recorded in the treatment records.  These results are 
delineated thoroughly above.  In particular, the most recent 
MRI results, of November 1996, show normal bone architecture 
in both knee joints.  Also, a May 1997 consultation report, 
requested specifically to diagnose migratory arthritis, 
reveals a resultant diagnosis of arthritis in the shoulder 
but not in either knee.  Finally, X-rays taken in conjunction 
with the March 1999 VA examination reveal joint spaces which 
are not significantly narrowed, bilaterally.

Without a diagnosis of rheumatoid arthritis or clinical 
findings by X-ray of arthritis or degenerative joint disease, 
there is therefore no service-connected disability that can 
be evaluated under the relevant diagnostic codes.

The Board has also considered whether additional evaluations 
could be warranted under Diagnostic Codes 5256, 5258, 5262 
and 5263 for symptomatology involving, respectively, 
ankylosis; symptomatic removal of semilunar cartilage; 
impairment of the tibia and fibula; and genu recurvatum.  
However, the medical evidence of record does not show that 
the required manifestations are present.  First, the clinical 
medical evidence of record simply does not establish that 
either of the veteran's knees is ankylosed-either by disease 
or by surgery.  Second, the medical evidence of record does 
not show that the veteran has undergone the removal of 
semilunar cartilage from either knee.  Third, while the 
medical evidence of record shows that in December 1995 she 
was prescribed braces for both knees, the evidence simply 
does not indicate that the veteran's tibia or fibula is 
impaired.  The most recent, March 1999, X-rays show only 
spurs at the insertion site of the quadriceps tendon on the 
superior patella.  There are no findings of fractures, or 
effusion, and the joint spaces are found to be well 
maintained, bilaterally.  The November 1996 MRI report adds 
to these findings observations of bilateral normal bone 
architecture.  Finally, while an abnormality compatible with 
a non-ossifying fibroma was detected in the distal left femur 
in December 1994, an August 1995 bone mineral densitometry 
report revealed no evidence of osteopenia and a subsequent, 
September 1995, MRI showed no gross abnormalities.  Finally, 
the medical evidence of record simply does not establish that 
the veteran's right or left knee is hyper-extended.  Rather, 
the most recent, March 1999, range of motion measurements are 
recorded at zero to 135 degrees, albeit with pain, 
bilaterally.

Additional compensable evaluations are further available 
under Diagnostic Codes 5260 and 5261 for limitation of knee 
joint motion.  However, the medical evidence of record does 
not establish that the veteran's right or left knee joint 
motion is limited to less than 45 degrees flexion or more 
than 10 degrees extension.  Rather, the most recent, March 
1999, range of motion measurements are recorded at zero to 
135 degrees, albeit with pain, bilaterally.  In addition, the 
most restricted range of motion measurements presented in the 
medical evidence of record concerns the right knee joint 
which, in October 1994, measured six degrees extension, with 
pain.  The examiner noted she could fully flex this knee 
joint, but pain was also present.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an additional schedular rating 
for impairments of the right and left knees characterized by 
ankylosis, symptomatic removal of semilunar cartilage, 
limitation of flexion and extension, impairment of the tibia 
and fibula, or genu recurvatum are not met.  Specifically, 
current medical evidence of record simply does not show that 
the required manifestations are present.

This does not, however, preclude the granting of a higher 
evaluation for these disabilities than has been granted 
herein.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board notes that it requested, in its August 1998 Remand, 
that the RO consider whether grant of extraschedular 
compensation under 38 C.F.R. § 3.321(b)(1) was appropriate in 
the veteran's specific case.  The RO complied with this 
request and, in its April 1999 supplemental statement of the 
case, determined that such a grant was not appropriate.  
While the veteran had been found unfit to continue her 
employment with the USPS as a mailhandler, the RO determined 
that her bilateral knee disabilities did not preclude her 
from all forms of employment.

The Board concurs.  The Board first notes that the schedular 
evaluations in this case are not inadequate. As discussed 
above, higher or additional ratings are provided for greater 
impairment of the knee.  The medical evidence, however, 
reflects that the required manifestations are not present.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.

Letters of record from the USPS establish that the veteran 
was terminated from employment in February 1997, after having 
been put on a non-work, non-pay status in January 1997.  The 
dismissal letter cites, as the USPS's basis for decision, the 
December 1996 private evaluation report it had requested.  In 
this report, the examiner noted the work restrictions placed 
on the veteran because of her bilateral knee disabilities and 
noted that, while temporary, the veteran could be expected to 
have complaints of episodic knee pain, permanently.  On this 
basis, the USPS determined that the veteran could no longer 
fill the requirements of her employment.  And, in fact, the 
claims file is rife with statements from the veteran's 
treating physicians showing restrictions on time spent 
sitting and standing, as well as on lifting and, at one 
point, the number of hours she worked in a closed 
environment.  These documents also show, however, that her 
bilateral knee disabilities are not the only conditions 
giving rise to these restrictions.  For example, her right 
shoulder disability in part determined her lifting 
restrictions and she was relegated to a shortened day at one 
point and to an indoor working environment secondary to her 
sinusitis/allergic rhinitis.

Moreover, the veteran has not required hospitalization for 
her right and left knee disabilities, and while it is shown 
that she requires outpatient care, it is also shown that she 
has been found, in June 1996, to have no trouble from her 
bilateral knee disabilities that would preclude her from the 
demands of a clerical job.  Thus, the evidence does not show 
that the impairments resulting from her right and left knee 
disabilities markedly interfere with her employment.  Thus, 
there is no evidence that the impairments resulting solely 
from her right and left knee chondromalacia warrant extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairments resulting 
from service-connected chondromalacia, right knee and 
service-connected chondromalacia, left knee, are adequately 
compensated by the 10 percent schedular evaluation assigned 
under Diagnostic Code 5257 for the right knee, and the 10 
percent schedular evaluation assigned under Diagnostic Code 
5257 for the left knee.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of tenderness, painful 
motion, and crepitus were noted by the examiners and 
outpatient care providers in both right and left knees; and, 
the 10 percent evaluations was assigned under Diagnostic Code 
5257 in part because of these objective observations.  
Complaints of swelling and collapse have not been objectively 
observed, despite the veteran's complaints.  And, while 
effusion has been noted on MRI, it has not been characterized 
as more than slight, minimal, or scant.  Finally, while the 
veteran complained of atrophy and while atrophy was noted in 
July 1995-a one centimeter difference between the 
circumference of the left and right quadriceps, right larger 
than left -- the most recent, March 1999, medical evidence of 
record reveals neither findings of atrophy nor of diminished 
strength.  Consequently, the veteran's complaints of 
increased pain, collapse, and atrophy, by themselves, do not 
support an assignment of additional or higher ratings beyond 
that warranted by the limitation of motion and pain upon 
motion contemplated in the criteria for slight impairment of 
the knees.  As discussed above, the ratings now assigned for 
the right and left knee chondromalacia account for painful 
motion and limitation of motion.  The presence of other 
factors listed in 38 C.F.R. § 4.45, such as less or more 
movement than normal due to, inter alia, ankylosis or flail 
joint, excess fatigability, incoordination and impaired 
ability to execute skilled movements smoothly, has not been 
contended or shown.



ORDER

An evaluation higher than 10 percent for right knee 
chondromalacia is denied.  An evaluation higher than 10 
percent for left knee chondromalacia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

